DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King (GB 546975) in view of Rittweger (EP 2489527; machine translation relied upon).
Regarding claim 11, King teaches a tire tread comprising a first and a second circumferential groove 4 axially separating first (leftmost rib), second (2nd rib from left) and third (3rd rib from left) circumferential ribs 1 (figure 1), a first outer surface of the first rib having a first pattern of circumferential columns of holes extending linearly fully around the first outer surface of the first rib, a second outer surface of the second rib having a second pattern of circumferential columns of holes extending linearly fully around the second outer surface of the second rib, a third outer surface of the third rib having a third pattern of circumferential columns of holes extending linearly fully around the third outer surface of the third rib, the first pattern being different from the second and third patterns, the second pattern being different from the first pattern and the third pattern (page 3, line 103 – page 
Regarding claim 18, King is not limiting with regards to the circumferential length of the perforations, but does not specifically disclose a circumferential length of between 3.0 mm and 4.0 mm. In a tire similarly configured with circumferential columns of circumferential double blind perforations, .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Rittweger as applied to claim 11 above, and further in view of Sato (JP 2012-076718; machine translation relied upon).
Regarding claim 13, King teaches a specific embodiment having 3 circumferential columns of perforations in the first and third ribs (figure 1). King is not limiting with regards to the number of circumferential columns of perforations in the second rib, but does not specifically disclose the use of between 12 and 24 circumferential columns of perforations. Sato teaches that use of 13 columns of double blind perforations in a land portion of a tire (machine translation at page 4; figure 6). It would have been obvious to one of ordinary skill in the art to use 13 columns of perforations as taught by Sato for the second rib of the tire of King (combined) as a known number of columns of perforations in a land portion with the predictable result of creating a functional tread pattern. It is noted that Applicant has not submitted evidence establishing a criticality as to the number of circumferential columns in the first, second and third ribs.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	March 14, 2021

/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749